IN THE SUPREME COURT OF THE STATE OF NEVADA


                 DAVID AUGUST KILLE, SR.,                               No. 69817
                                  Appellant,
                                   VS.

                 JULIO CALDERIN; DWIGHT NEVEN;
                 HIGH DESERT STATE PRISON; GREG                               FILED
                 COX; NEVADA DEPARTMENT OF
                                                                              APR 1 2 2016
                 CORRECTIONS; AND THE STATE OF
                                                                           TRACIE K UNDEMAN
                 NEVADA,                                                 CLERre: - UPREME COURT
                                   Respondents.                          BY
                                                                               DEPUTY CLERK




                                         ORDER DISMISSING APPEAL
                             Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                             It is so ORDERED.


                                                              CLERK OF THE SUPREME COURT
                                                              TRACE K. LINDEMAN

                                                              B   y an..2
                 cc:   Hon. Michael Villani, District Judge
                       David August Kille, Sr.
                       Attorney General/Carson City
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA



CLERK'S ORDER

  (01-1947
                                                                                        16-1132-6